Citation Nr: 0508352	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right pelvic ischium, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1955.

This appeal is from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which is the agency of 
original jurisdiction (AOJ) in this case.  The Board of 
Veterans' Appeals remanded this case in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's communication with the veteran regarding how to 
prosecute his claim comprises letters of December 2000, 
January 2001, and February 2004.  None of them notify the 
veteran of the information and evidence necessary to 
substantiate his claim or of his and VA's respective burdens 
and obligations to produce or obtain that information and 
evidence.  A November 2004 supplemental statement of the case 
quoted the regulation implementing the VCAA's notice and 
assistance requirements, but recitation of the rule requiring 
notice is not provision of the notice.  No document in the 
claims file discharges VA's obligation pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) to provide the 
appellant notice pertinent to prosecution of his claim for 
increased disability rating.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  

In December 2003, the Board remanded this case because the VA 
compensation examination of January 2002 was inadequately 
informative for rating purposes.  The Board set out specific 
instructions for another examination to obtain the answers to 
specific questions.  The veteran had another examination in 
March 2004.  The report did not answer the Board's questions.  
The Board needs an examination report responsive to its 
questions to decide the veteran's appeal.  The veteran has a 
right to implementation of the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The report on superficial reading seems adequate to rate the 
veteran's disability, but read attentively, the examiner's 
comments bring the reader back to the original questions 
rather than answering them.  Some background will clarify.

The December 2003 remand noted that the veteran's disability, 
residuals of a fracture of the ischium of the right pelvis, 
is rated by analogy to impairment of the femur and ankylosis 
of the hip or impairment of the range of motion of the thigh.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5253 and 5255 
(2004), because the specific injury is not listed in the VA 
schedule for rating disabilities.  38 C.F.R. Part 4 (2004).  
The remand discussed the necessity of obtaining certain 
information to enable this rating by analogy.  The remand 
instructions were drafted to elicit certain medical 
information responsive to the criteria used to rate the 
veteran's disability.  

Specifically, the remand asked whether the veteran has 
arthritis of the right pelvis.  The examiner reported that 
the veteran had "no significant osteoarthritis" of the 
joints at either end of the fractured bone.  There must be 
arthritis present for it to be insignificant.  The report 
must therefore be understood to answer affirmatively the 
question whether the veteran has arthritis of the pelvis, 
unless the examiner understands the location of the 
insignificant arthritis to be other than the pelvis, in which 
case, he must say so.

The remand asked whether, if there is arthritis, it is caused 
by the veteran's right pelvis disability, i.e., fracture.  
The examiner stated there is "no residual deformity or trace 
of the fracture and no significant involvement of the joints 
on either side of the fracture."  Again, "no significant 
involvement" means involvement, and healing of the fracture 
without a trace does not mean it cannot have caused the 
extant but insignificant arthritis.  If the examiner means 
that the veteran has or probably has no pathology or 
functional impairment that is a residual or sequel of the 
fracture, he must say so.

The examiner noted the veteran's ranges of motion of the 
right hip and thigh, but not the normal ranges, as the remand 
requested.  The examiner also reported that clinically the 
veteran's ranges of motion were limited by pain, but in 
summarizing his conclusions, he stated that the limited 
movement in the right hip was probably due to the veteran's 
stroke.  This implies that the pain is due to the stroke.  If 
the examiner means that the pain is not related to the 
fracture, he must say so.

Finally, the March 2004 examiner looked at x ray films.  
There is no radiology report of record.  It should be 
obtained.

It seems likely that the examiner can clarify the report in 
an addendum report without burdening the veteran with another 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate a 
claim for an increased rating of his 
residuals of a fracture of the right 
ischium of the pelvis.  Identify the 
information and evidence he must submit, 
if any, including any currently in his 
possession, and the information and 
evidence VA will attempt to obtain.  
38 C.F.R. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Perform any 
additional development that the veteran's 
response to the notice reveals is 
necessary.

2.  Obtain a report of the x ray studies 
performed for the March 2004 compensation 
examination.

3.  Return the claims file to the March 
2004 VA examiner for review to write an 
addendum to the March 2004 examination 
report responding to the following 
questions.  (Another comparably qualified 
physician may write the addendum if the 
March 2004 examiner is unavailable.)

?	If it is the physician's opinion 
(greater than 50 percent confidence) 
that the veteran probably has no 
residua or sequelae of or impairment 
related to the October 1954 fracture 
of the right ischium, the physician 
must say so unequivocally.

?	Is it less than, equal to, or 
greater than 50 percent probable 
that the right ischium fracture of 
October 1954 caused or aggravated 
the arthritis of the right hip and 
sacroiliac joint noted in the March 
2004 examination report and in the 
January 2001 x ray study report?

?	Is it less than, equal to, or 
greater than 50 percent probable 
that the right ischium fracture of 
October 1954 causes or aggravates 
the right hip pain, limitation of 
motion, hyper-reflexia, or weakness, 
or any other sign, symptom, or 
functional impairment of the right 
hip, right thigh, or right lower 
extremity?

?	If there is a 50 percent or greater 
probability that the right ischium 
fracture of October 1954 causes or 
aggravates the limitation of motion, 
pain, hyper-reflexia or weakness of 
the right lower extremity reported 
in the March 2004 examination, or 
causes or aggravates any other 
functional impairment, report in 
degrees the loss of range of motion 
attributable to the October 1954 
right ischium, including loss of 
range of motion due to flare-ups of 
symptoms of the right ischium 
fracture, whether do to pain, 
fatigability, or other mechanism.

4.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




